Title: Report on Imports for the Year Ending September 30, 1790, [18 November 1791]
From: Treasury Department,Hamilton, Alexander
To: 



Treasury DepartmentNov. 18. 1791.[Communicated on November 18, 1791]
[To the President of the Senate]
Sir

In pursuance of the order of the Senate, I have the honor to transmit a return of the Imports of the United States so modified as to convey a considerable portion of the information which I conceive they require. I beg leave to observe that this document is a part of a set of papers relative to imports, exports and tonnage, which have been some time in preparation at the Treasury. Some others which are completed will be transmitted to the Senate as soon as they shall have been transcribed.
I have the honor to be, Sir   with the greatest respect,   Your most obedient   & most humble servant
Alexander HamiltonSecy of the Treasury
The Vice President of the United Statesand President of the Senate.
